DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-4, 6, 15, 16, 18-23 and 25 in the reply filed on April 5, 2021 is acknowledged.
Claims 5, 7-14, 17, 24 and 26 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 5, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, lines 2-3, the limitation “the other side surface of the second conductive line” renders the claim indefinite because it lacks antecedent basis and no other side surface of the second conductive line was previously recited.  Figure 2 of Applicant’s disclosure shows the second conductive line 320 having six side surfaces: a front side surface, a rear side surface, a left side surface, a right side surface, a top side surface and a bottom side surface.  Therefore, it is suggested Applicant change “the other side surface of the second conductive line” in claim 4, lines 2-3 to “another side surface of the second conductive line”.  For examination purposes, the limitation in question will be interpreted and examined as “another side surface of the second conductive line”.  Correction is respectfully requested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2011/0031463 A1, hereinafter “Sato”).
Regarding claim 1, Sato shows in Figs. 13-15 and related text a variable resistance memory device ([0081], lines 1-8) comprising: 
a first conductive line WL (e.g., WL1 in Fig. 13) extending in a first (X) direction ([0039], lines 3-4 and [0086], line 2); 
a second conductive line BL/21 (e.g., BL1 in Fig. 13) extending in a second (Y) direction, the second direction intersecting the first direction on the first conductive line ([0045], lines 5-8 and [0092], lines 3-4); 
a fixed resistance layer 20 between the first conductive line and the second conductive line ([0082], line 3 and [0088], lines 8-9); and 
a variable resistance layer 17 (14/15/16) between the first conductive line and the second conductive line, wherein the fixed resistance layer and the variable resistance layer are electrically connected in parallel to each other between the first conductive line and the second conductive line ([0082], lines 2-4 and [0086], lines 4-5).
Regarding claim 2, Sato shows the fixed resistance layer is in a region MC where the first conductive line and the second conductive line intersect each other, and the variable resistance layer is (indirectly) on a side surface (sidewall) of the fixed resistance layer (Figs. 13-15; [0082], lines 6-8).
Regarding claim 3.
Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al. (US 2011/0103131 A1, hereinafter “Katayama”).
Regarding claim 15, Katayama shows in Figs. 20(a), 20(b) and related text a variable resistance memory device ([0001], lines 1-4 and [0175], lines 1-4) comprising: 
first conductive lines 102 extending in a first (X) direction and arranged in a second (Y) direction that intersects with the first direction ([0176], lines 1-4); 
second conductive lines 106 extending in the second direction on the first conductive lines and arranged in the first direction ([0176], lines 7-10); 
fixed resistance layers 104 provided between the first conductive lines and the second conductive lines ([0176], line 13); and 
variable resistance layers 105 (105a/105b) electrically connected in parallel to the fixed resistance layers ([0093], lines 1-3; [0101], lines 3-6; [0176], lines 13-14), 
wherein each of the fixed resistance layers is electrically connected to one of the first conductive lines immediately adjacent thereto and one of the second conductive lines immediately adjacent thereto ([0094], lines 3-5), and 
wherein each of the variable resistance layers is electrically connected to one of the first conductive lines immediately adjacent thereto and one of the second conductive lines immediately adjacent thereto ([0093], lines 3-7).
Regarding claim 16, Katayama shows the fixed resistance layers are respectively at regions 107 where the first conductive lines and the second conductive lines intersect each other (Figs. 20(a), 20(b); [0176], lines 10-15), and 
.
Claims 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al. (US 2019/0393268 A1, hereinafter “Lai”).
Regarding claim 21, Lai shows in Figs. 1, 1A and related text a variable resistance memory device ([0002], lines 1-5 and [0030], lines 1-2) comprising: 
a first conductive line 111 extending in a first (Y) direction ([0030], lines 2-4); 
a second conductive line 112 extending in a second (X) direction, the second direction intersecting the first direction on the first conductive line ([0030], lines 4-6); 
a parallel resistance layer 115/116/117 electrically connecting the first and second conductive lines, the parallel resistance layer including a fixed resistance layer 115/116 and a variable resistance layer 117 electrically connected in parallel, the variable resistance layer being one of a phase change material or a layer configured to have mobile oxygen vacancies ([0030], lines 8 and 15-18; [0036], lines 1-6; [0045], lines 8-14).
Regarding claim 22, Lai anticipates the layer configured to have mobile oxygen vacancies includes a dielectric layer, and one of an oxide layer or a nitride layer (note: the instant claim further limits the second of the two alternatives for the variable resistance layer as recited in claim 21, lines 7-9; however, Lai anticipates claim 21 by teaching the first of the two alternatives for the variable resistance layer, namely “a phase change material,” thereby rendering moot any further limitation(s) placed upon the second of the two alternatives, such as in the instant claim).
Regarding claim 23, Lai shows the fixed resistance layer is in a region (“the cross-point area”) where the first conductive line and the second conductive line intersect each other (Fig. 1; [0033], lines 1-8), and 
the variable resistance layer is on a side surface (sidewall) of the fixed resistance layer (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2019/0393268 A1) in view of Sato et al. (US 2011/0031463 A1).
Regarding claim 25, Lai discloses substantially the entire claimed invention, as applied to claim 21 above.
Lai does not explicitly disclose, in the embodiment of Fig. 1, a first insulating layer coplanar with the first conductive line, the first insulating layer defining a trench, and the first conductive line being in the trench.
Sato teaches in Figs. 1, 2 and related text a first insulating layer 11 coplanar with the first conductive line WL, the first insulating layer defining a trench, and the first conductive line being in the trench ([0035], lines 1-9).
Lai and Sato are analogous art because they both are directed to variable resistance memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lai with the specified features of Sato because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lai’s device to provide a first insulating layer coplanar with the first conductive line, the first insulating layer defining a trench, and the first conductive line being in the trench, as taught by Sato, in order to enable the variable resistance memory device to be disposed at a desired level on a single crystal silicon substrate while being electrically insulated from the single crystal silicon substrate and any integrated circuit(s) formed therein (Sato: [0035], lines 1-4).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest, singularly or in combination, at least the limitation “the variable resistance layer extends along an upper surface and the other side surface of the second conductive line,” as recited in claim 4, lines 2-3.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest, singularly or in combination, at least the limitation “the fixed resistance layer extends along the second conductive line,” as recited in claim 6, line 2.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest, singularly or in combination, at least the limitation “each of the variable resistance layers extends along side surfaces of a pair of fixed resistance layers spaced apart from each other with one of the second conductive line layers therebetween among the fixed resistance layers,” as recited in claim 18, lines 7-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811